DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Amendment
Amendments filed on 2/17/2021 are entered for prosecution. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-26 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 7 and 14, see p.10, para.2-4, in a reply filed 2/17/2021 (hereafter, Reply) have been fully considered and are persuasive.  The rejection of claims 7 and 14 has been withdrawn. 

Applicant's other arguments with respect to claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 in Reply have been considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference (Malton) are applied in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 9660886 B1, hereafter Ye) in view of Malton et al. (US 20180018253 A1, hereafter Malton).

Regarding claim 1, Ye discloses a method, comprising:
	 receiving (col.5, ll.37-54, The process 400 includes receiving forwarding tables from each switch within the network (stage 402). The route dumper 302 can request forwarding tables, routing tables, the forwarding information base (FIB), the routing information base (RIB), and other routing and forwarding information from one or more switches in a network. In some implementations, the network may be configured using software defined networks (SDNs), and may include a number of SDN controllers controlling routing and forwarding in their respective SDN. In such implementations, the route dumper 302 can request forwarding tables from the SDN controllers. For example, as shown in FIG. 3, the network 312 includes a plurality of SDN controllers 314. The route dumper 302 requests, and in response receives, forwarding tables from the plurality of SDN controllers 314. In some implementations, the route dumper 302 receives forwarding tables from both the SDN controllers 314 and network switches within the SDN.) a network schema (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) comprising a plurality of switches (Figs.1&2, S11, S12, S21, S22), a plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22) connecting (col.3, ll.12-19, The switches S11, S12, S21, and S22 can be interconnected via network links. At least one port of the switch S11 is coupled to at least one port of the switch S21. Furthermore, at least one port of the switch S11 is coupled to at least one port of the switch S22. Similarly, at least one port of the switch S12 is coupled to at least one port of the switch S21, and at least one port of the switch S12 is coupled to at least one port of the switch S22.) the plurality of switches (Figs.1&2, S11, S12, S21, S22), and a topology (Figs.1B&2, topology per forwarding tables 112, 114, 116, 118) that maps the plurality of switches (Figs.1&2, S11, S12, S21, S22) to the plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22), wherein the plurality of switches (Figs.1&2, S11, S12, S21, S22) comprises a plurality of ports (col.2, l.60 - col.3, l.10, Switches S11 and S12 can include one or more ports that connect to a first subnet: subnet-1 and a second subnet: subnet-2, respectively. col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports.) and a pair of non-adjacent switches (Figs.1&2, S11, S12; See Figs.1&2 for non-adjacency of S11 and S12) comprising a sending switch (col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100.; Hence S12 is a sending switch that forwards the packet to S11) and a receiving switch (col.3, ll.53-67, S11);
(col.5, ll.37-54, The process 400 includes receiving forwarding tables from each switch within the network (stage 402). The route dumper 302 can request forwarding tables, routing tables, the forwarding information base (FIB), the routing information base (RIB), and other routing and forwarding information from one or more switches in a network. In some implementations, the network may be configured using software defined networks (SDNs), and may include a number of SDN controllers controlling routing and forwarding in their respective SDN. In such implementations, the route dumper 302 can request forwarding tables from the SDN controllers. For example, as shown in FIG. 3, the network 312 includes a plurality of SDN controllers 314. The route dumper 302 requests, and in response receives, forwarding tables from the plurality of SDN controllers 314. In some implementations, the route dumper 302 receives forwarding tables from both the SDN controllers 314 and network switches within the SDN.) a software defined networking (SDN) (col.5, ll.37-54, SDN) policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) comprising a function (col.3, ll.20-52, forwarding rules) that modifies (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. FIG. 1B shows example forwarding tables associated with the switches within the network 100 shown in FIG. 1A. For example first, second, third, and fourth forwarding tables 112, 114, 116, and 118 correspond to the switches S11, S12, S21, and S22, respectively. The forwarding tables can include one or more forwarding rules. In some implementations, the forwarding rules can include a network address or a range of network addresses and a corresponding next-hop destination. In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.; Hence a state of the data packet received by the switch is modified to be sent to the destination corresponding to the matched network address) a state of a first packet (col.3, ll.20-52, the data packet received by the switch) entering a first switch (col.3, ll.20-52, the switch receiving a data packet) of the plurality of switches (Figs.1&2, S11, S12, S21, S22);
	 converting (col.3, ll.53-67, In some implementations, the forwarding rules within various forwarding tables can be aggregated into one or more forwarding graphs.) the topology (Figs.1B&2, topology per forwarding tables 112, 114, 116, 118) to a graph (Figs.1C&2, col.3, ll.53-67, forwarding graphs) comprising a plurality of nodes (Figs.1&2, S11, S12, S21, S22) corresponding to the plurality of switches (Figs.1&2, S11, S12, S21, S22);
	 while searching the graph (Figs.1C&2, col.3, ll.53-67, forwarding graphs), determining (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100. col.9, ll.25-34, In some implementations, the graphing modules 310a-310m can carry out reachability analysis for their respective directed forwarding graphs. Reachability analysis can aid in determining whether the subnet represented by the directed forwarding graph can be reached from any switch in the network. In some implementations, reachability analysis can include carrying out a reverse depth-first-search (DFS) starting from the vertex representing the switch closest to the subnet, and checking if the resulting vertex set contains vertices that correspond to all switches within the network.), by a policy checker (col.4, l.59 - col.5, l.11, FIG. 3 shows a functional block diagram of a network verification system (NVS) 300. In particular, the NVS 300 can be utilized for verifying a network for anomalies or errors.) that verifies software (col.4, l.59 - col.5, l.11, FIG. 3 shows a functional block diagram of a network verification system (NVS) 300. In particular, the NVS 300 can be utilized for verifying a network for anomalies or errors…  Each of the modules identified in the NVS 300 can be software modules, hardware modules, or a combination of software/hardware modules. col.5, ll.37-54, In some implementations, the network may be configured using software defined networks (SDNs); Because NVS 300 verifies a network that is defined software per SDN, NVS 300 verifies software), that the pair of non-adjacent switches  (Figs.1C&2, col.3, ll.20-52, and col.3, ll.53-67, S12, S11) is reachable (Fig.1C, col.3, ll.53-67, If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. col.9, ll.25-34, In some implementations, the graphing modules 310a-310m can carry out reachability analysis for their respective directed forwarding graphs. Reachability analysis can aid in determining whether the subnet represented by the directed forwarding graph can be reached from any switch in the network.; S12 is determined to be reachable by a data packet received at S12 by receiving the data packet according to the first forwarding graph 150. Otherwise, the data packet cannot be received. S11 is determined to be reachable by the data packet through the data packet being forwarded to S11 according to the first forwarding graph 150. Otherwise, the data packet cannot be forwarded to S11) by a second packet (col.3, ll.53-67, a data packet that were received at the switch S12) by:
	 determining that a series of ports (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11) of a series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) of the plurality of switches (Figs.1&2, S11, S12, S21, S22) are reachable (col.3, ll.12-19, The switches S11, S12, S21, and S22 can be interconnected via network links. At least one port of the switch S11 is coupled to at least one port of the switch S21. Furthermore, at least one port of the switch S11 is coupled to at least one port of the switch S22. Similarly, at least one port of the switch S12 is coupled to at least one port of the switch S21, and at least one port of the switch S12 is coupled to at least one port of the switch S22. col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100.; Note that at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11, and at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11 are determined reachable by the data packet received at the switch S12, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11 according to the first forwarding graph 150) by the second (col.3, ll.53-67, a data packet that were received at the switch S12) entering (col.3, ll.53-67, Because the packet is received at the switch S12, it is entering the switch S12) the sending switch (col.3, ll.53-67, S12) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) by applying, at each switch  (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S11, S12, S21, S22) in the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11), the function (col.3, ll.20-52, forwarding rules) of the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) to set (col.3, ll.20-52, In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.) an outport (col.3, ll.20-52, a network port communicably linked to the next-hop destination) of the second packet (col.3, ll.20-52, col.3, ll.53-67, a data packet that were received at the switch S12), wherein the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) begins with the sending switch (col.3, ll.53-67, S12) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) and ends with the receiving switch (col.3, ll.53-67, S11) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12), and
determining that the series of ports (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11) of the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) is connected (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11 are determined connected by link between S12 and S22 and link between S11 and S22, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S22 and S11 according to the first forwarding graph 150; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11 are determined connected by link between S12 and S21 and link between S11 and S21, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S21 and S11 according to the first forwarding graph 150) via a series of links (Figs.1&2, link between S12 and S22 and link between S11 and S22, for a series of switches of S12 - S22 - S11; link between S12 and S21 and link between S11 and S21, for a series of switches of S12 - S21 - S11) of the plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22); and
	 in response to determining (Fig.1C, col.3, ll.53-67, If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11.; S12 is determined to be reachable by a data packet received at S12 by receiving the data packet according to the first forwarding graph 150. Otherwise, the data packet cannot be received. S11 is determined to be reachable by the data packet through the data packet being forwarded to S11 according to the first forwarding graph 150. Otherwise, the data packet cannot be forwarded to S11) that the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) is reachable by the second packet (col.3, ll.53-67, a data packet that were received at the switch S12), verifying (col.4, ll.1-4, Errors in forwarding tables can cause anomalies within the network 100. In some implementations, the forwarding graphs, such as the ones shown in FIG. 1C, can aid in identifying anomalies within the network 100.) a property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) of the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables).  
	Ye does not disclose the verifying of software comprises checking whether a collection of source code satisfies an assertion.
	However, Malton discloses verifying of software comprises checking whether a collection of source code satisfies an assertion ([0018] In some cases, C Bounded Model Checker (CBMC) can be used for software verification. CBMC is a software verification tool for C language. CBMC can verify array bounds (including buffer overflows), pointer safety, exceptions and user-specified assertions. [0093] At 616, a portion of the source code corresponding to the violated assertion is logged).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Ye’s verifying of software to comprise checking whether a collection of source code satisfies an assertion as taught by Malton, in order to perform software verification (Ye, col.4, l.59 - col.5, l.11, col.5, ll.37-54; Malton, [0018]) using CBMC (Malton, [0018]).

Regarding claim 3, Ye further discloses the property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) is whether the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) is loop-free (col.4, ll.10-33, In some instances, loops can be undesirably formed within the network 100 due to errors in the forwarding tables of one or more switches. In the example shown in FIG. 2A, loops can be formed within the network 100 when the forwarding table 112 for the switch S11 includes an erroneous forwarding rule… the switch S11 would undesirably forward packets destined for the subnet 192.168.0/24 to the switches S21 and S22, instead of forwarding those packets to the subnet 192.168.0/24. The forwarding tables of both switches S21 and S22 (as shown in FIG. 1B), in turn, instruct the switches to forward packets destined for the subnet 192.168.0/24 to the switch S11. Therefore, packets destined for the subnet 192.168.0/24 received by the switches S21 and S22 are sent back to the switch S11, which, in turn, again sends these packets to the switches S21 and S22. Thus, the packets destined for the subnet 192.168.0/24 are stuck in loops within the network 100—a first loop formed by switches S11 and S21, and a second loop formed by switches S11 and S22—and are never transmitted to their intended destination of the subnet-1 192.168.0/24. col.9, ll.35-51, In some implementations, the graphing modules 310a-310m can carry out loop detection for their respective directed forwarding graphs. A loop in a graph can be equivalent to at least one strongly connected component in the directed forwarding graph. For example, two vertices S11 and S21 can belong to a strongly connected component if there is a path from S11 to S21 and a path from S21 to S11 (as shown, for example, in FIG. 2A). If a loop is discovered, the graphing modules 310a-310m can conclude that an undesired network loop exists between switches S11 and S21. In some implementations, the graphing modules 310a-310m can employ Tarjan's algorithm (disclosed, for example, in Tarjan, R. E. (1972), “Depth-first search and linear graph algorithms”, Society for Industrial and Applied Mathematics (SIAM) Journal on Computing 1 (2): 146-160) for detecting strongly connected components within the directed forwarding graphs.; Hence the forwarding tables has a loop in Fig.2A but does not have a loop in Fig.1C.), the method further comprising determining that no node is visited more than once while searching the graph (col.9, ll.35-51, In some implementations, the graphing modules 310a-310m can carry out loop detection for their respective directed forwarding graphs. A loop in a graph can be equivalent to at least one strongly connected component in the directed forwarding graph. For example, two vertices S11 and S21 can belong to a strongly connected component if there is a path from S11 to S21 and a path from S21 to S11 (as shown, for example, in FIG. 2A).; Hence S11, S21, and S22 are determined to be visited more than once while searching the graph in Fig.2A, while no node is determined to be visited more than once while searching the graph in Fig.1C).  

Regarding claim 4, Ye further discloses the property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) is whether the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) is black hole-free (col.4, ll.35-48, In some instances, black-holes can be undesirably formed within the network 100 also due to errors in the forwarding tables for one or more switches. In the example shown in FIG. 2B, black-holes can be formed within the network 100. Black-holes can refer to locations within the network 100 where packets are unintentionally discarded or dropped… As a result, when the switch S22 receives packets destined for the subnet 192.168.0/24, based on the lack of any entry for the subnet 192.168.0/24 in the forwarding table 118, the switch S22 may drop the received packets. Thus, packets destined to the subnet 192.168.0/24 received by the switch S22 may not be delivered to their intended destination. col.9, l.52 - col.10, l.3, In some implementations, the graphing modules 310a-310m can carry out black-hole detection for their respective directed forwarding graphs. A switch can be considered to be a black-hole for a subnet if the switch does not have a matching forwarding rule for the subnet in its forwarding table (as shown, for example, in FIG. 2B). In such cases, when the switch receives a packet destined for the subnet, the packet is dropped... In some implementations, the black-holes can be detected by determining those vertices of the directed forwarding graph that have a zero out-degree. If a zero-out degree is detected for a vertex, then the corresponding switch can be flagged as a black-hole for the subnet.; Hence the forwarding tables has a black-hole in Fig.2B but does not have a black-hole in Fig.1C), 
(Figs.1&2, S11, S12, S21, S22) each comprise a port that is set as the outport of the second packet by the function (col.4, ll.35-48, As a result, when the switch S22 receives packets destined for the subnet 192.168.0/24, based on the lack of any entry for the subnet 192.168.0/24 in the forwarding table 118, the switch S22 may drop the received packets. Thus, packets destined to the subnet 192.168.0/24 received by the switch S22 may not be delivered to their intended destination. col.9, l.52 - col.10, l.3, In some implementations, the graphing modules 310a-310m can carry out black-hole detection for their respective directed forwarding graphs. A switch can be considered to be a black-hole for a subnet if the switch does not have a matching forwarding rule for the subnet in its forwarding table (as shown, for example, in FIG. 2B). In such cases, when the switch receives a packet destined for the subnet, the packet is dropped... In some implementations, the black-holes can be detected by determining those vertices of the directed forwarding graph that have a zero out-degree. If a zero-out degree is detected for a vertex, then the corresponding switch can be flagged as a black-hole for the subnet.; Hence S22 does not comprise any port that is set as the outport of the packets destined for the subnet 192.168.0/24 in Fig.2B, while each of the switches in Fig.1C is determined to comprise a port that is set as the outport of packet).  

Regarding claims 6 and 13, Ye further discloses the state of the first packet (col.3, ll.20-52, the data packet received by the switch) comprises a destination address (col.3, ll.20-52, In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.), and 
wherein determining (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100. col.9, ll.25-34, In some implementations, the graphing modules 310a-310m can carry out reachability analysis for their respective directed forwarding graphs. Reachability analysis can aid in determining whether the subnet represented by the directed forwarding graph can be reached from any switch in the network. In some implementations, reachability analysis can include carrying out a reverse depth-first-search (DFS) starting from the vertex representing the switch closest to the subnet, and checking if the resulting vertex set contains vertices that correspond to all switches within the network.) that the pair of non-adjacent switches  (Figs.1C&2, col.3, ll.20-52, and col.3, ll.53-67, S12, S11) is reachable (Fig.1C, col.3, ll.53-67, If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11.; S12 is determined to be reachable by a data packet received at S12 by receiving the data packet according to the first forwarding graph 150. Otherwise, the data packet cannot be received. S11 is determined to be reachable by the data packet through the data packet being forwarded to S11 according to the first forwarding graph 150. Otherwise, the data packet cannot be forwarded to S11) by the second packet (col.3, ll.53-67, a data packet that were received at the switch S12) comprises determining (col.3, ll.20-52, When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.) whether a destination address (col.3, ll.20-52, the destination address in the header of the data packet) of the second packet is within a range of addresses (col.3, ll.20-52, the network addresses in the one or more forwarding rules stored in its forwarding table).  

Regarding claim 8, Ye discloses a system (col.4, l.59 - col.5, l.11, NVS), comprising:
	 a memory coupled to a computer processor;
	 a repository configured to store (col.12, ll.45-63, FIG. 7 shows a block diagram of an example computing system 710. In some implementations, the computing system 710 may be utilized in implementing the NVS 300 shown in FIG. 3. (57) In broad overview, the computing system 710 includes at least one processor 750 for performing actions in accordance with instructions and one or more memory devices 770 or 775 for storing instructions and data.):
	 a network schema (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) comprising a plurality of switches (Figs.1&2, S11, S12, S21, S22), a plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22) connecting (col.3, ll.12-19, The switches S11, S12, S21, and S22 can be interconnected via network links. At least one port of the switch S11 is coupled to at least one port of the switch S21. Furthermore, at least one port of the switch S11 is coupled to at least one port of the switch S22. Similarly, at least one port of the switch S12 is coupled to at least one port of the switch S21, and at least one port of the switch S12 is coupled to at least one port of the switch S22.) the plurality of switches (Figs.1&2, S11, S12, S21, S22), and a topology (Figs.1B&2, topology per forwarding tables 112, 114, 116, 118) that maps the plurality of switches (Figs.1&2, S11, S12, S21, S22) to the plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22), wherein the plurality of switches (Figs.1&2, S11, S12, S21, S22) comprises a plurality of ports (col.2, l.60 - col.3, l.10, Switches S11 and S12 can include one or more ports that connect to a first subnet: subnet-1 and a second subnet: subnet-2, respectively. col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports.) and a pair of non-adjacent switches (Figs.1&2, S11, S12; See Figs.1&2 for non-adjacency of S11 and S12) comprising a sending switch (col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100.; Hence S12 is a sending switch that forwards the packet to S11) and a receiving switch (col.3, ll.53-67, S11), 
a software defined networking (SDN) (col.5, ll.37-54, SDN) policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) comprising a function (col.3, ll.20-52, forwarding rules) that modifies (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. FIG. 1B shows example forwarding tables associated with the switches within the network 100 shown in FIG. 1A. For example first, second, third, and fourth forwarding tables 112, 114, 116, and 118 correspond to the switches S11, S12, S21, and S22, respectively. The forwarding tables can include one or more forwarding rules. In some implementations, the forwarding rules can include a network address or a range of network addresses and a corresponding next-hop destination. In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.; Hence a state of the data packet received by the switch is modified to be sent to the destination corresponding to the matched network address) a state of a first packet (col.3, ll.20-52, the data packet received by the switch) entering a first switch (col.3, ll.20-52, the switch receiving a data packet) of the plurality of switches (Figs.1&2, S11, S12, S21, S22), and 
a graph (Figs.1C&2, col.3, ll.53-67, forwarding graphs) comprising a plurality of nodes (Figs.1&2, S11, S12, S21, S22) corresponding to the plurality of switches (Figs.1&2, S11, S12, S21, S22);
	 a policy checker (col.4, l.59 - col.5, l.11, (55), col.12, ll.45-63, instructions in NVS), executing on the computer processor and using the memory (col.12, ll.45-63, FIG. 7 shows a block diagram of an example computing system 710. In some implementations, the computing system 710 may be utilized in implementing the NVS 300 shown in FIG. 3. (57) In broad overview, the computing system 710 includes at least one processor 750 for performing actions in accordance with instructions and one or more memory devices 770 or 775 for storing instructions and data.), configured to determine whether a property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) of the function (col.3, ll.20-52, forwarding rules) is satisfied (col.4, ll.1-4, Errors in forwarding tables can cause anomalies within the network 100. In some implementations, the forwarding graphs, such as the ones shown in FIG. 1C, can aid in identifying anomalies within the network 100.); and
	 a topology analyzer (col.4, l.59 - col.5, l.11, (55), col.12, ll.45-63, instructions in NVS), executing on the computer processor and using the memory (col.12, ll.45-63, FIG. 7 shows a block diagram of an example computing system 710. In some implementations, the computing system 710 may be utilized in implementing the NVS 300 shown in FIG. 3. (57) In broad overview, the computing system 710 includes at least one processor 750 for performing actions in accordance with instructions and one or more memory devices 770 or 775 for storing instructions and data.), configured to:
	 convert (col.3, ll.53-67, In some implementations, the forwarding rules within various forwarding tables can be aggregated into one or more forwarding graphs.) the topology (Figs.1B&2, topology per forwarding tables 112, 114, 116, 118) to the graph (Figs.1C&2, col.3, ll.53-67, forwarding graphs);
	 while searching the graph (Figs.1C&2, col.3, ll.53-67, forwarding graphs), determine (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100. col.9, ll.25-34, In some implementations, the graphing modules 310a-310m can carry out reachability analysis for their respective directed forwarding graphs. Reachability analysis can aid in determining whether the subnet represented by the directed forwarding graph can be reached from any switch in the network. In some implementations, reachability analysis can include carrying out a reverse depth-first-search (DFS) starting from the vertex representing the switch closest to the subnet, and checking if the resulting vertex set contains vertices that correspond to all switches within the network.), by a policy checker (col.4, l.59 - col.5, l.11, FIG. 3 shows a functional block diagram of a network verification system (NVS) 300. In particular, the NVS 300 can be utilized for verifying a network for anomalies or errors.) that verifies software (col.4, l.59 - col.5, l.11, FIG. 3 shows a functional block diagram of a network verification system (NVS) 300. In particular, the NVS 300 can be utilized for verifying a network for anomalies or errors…  Each of the modules identified in the NVS 300 can be software modules, hardware modules, or a combination of software/hardware modules. col.5, ll.37-54, In some implementations, the network may be configured using software defined networks (SDNs); Because NVS 300 verifies a network that is defined software per SDN, NVS 300 verifies software), that the pair of non-adjacent switches  (Figs.1C&2, col.3, ll.20-52, and col.3, ll.53-67, S12, S11) is reachable (Fig.1C, col.3, ll.53-67, If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. col.9, ll.25-34, In some implementations, the graphing modules 310a-310m can carry out reachability analysis for their respective directed forwarding graphs. Reachability analysis can aid in determining whether the subnet represented by the directed forwarding graph can be reached from any switch in the network; S12 is determined to be reachable by a data packet received at S12 by receiving the data packet according to the first forwarding graph 150. Otherwise, the data packet cannot be received. S11 is determined to be reachable by the data packet through the data packet being forwarded to S11 according to the first forwarding graph 150. Otherwise, the data packet cannot be forwarded to S11) by a second packet (col.3, ll.53-67, a data packet that were received at the switch S12) by:
	 determining that a series of ports (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11) of a series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) of the plurality of switches (Figs.1&2, S11, S12, S21, S22) are reachable (col.3, ll.12-19, The switches S11, S12, S21, and S22 can be interconnected via network links. At least one port of the switch S11 is coupled to at least one port of the switch S21. Furthermore, at least one port of the switch S11 is coupled to at least one port of the switch S22. Similarly, at least one port of the switch S12 is coupled to at least one port of the switch S21, and at least one port of the switch S12 is coupled to at least one port of the switch S22. col.3, ll.53-67, The forwarding graph can be a directed graph that describes the network behavior for the subnet it represents. For example, the first forwarding graph 150 describes the path that a packet destined the subnet 1 would take within the network 100. If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11. Similarly, the second forwarding graph 152 describes the paths a packet destined to the subnet-2 could take within the network 100.; Note that at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11, and at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11 are determined reachable by the data packet received at the switch S12, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11 according to the first forwarding graph 150) by the second packet (col.3, ll.53-67, a data packet that were received at the switch S12) entering (col.3, ll.53-67, Because the packet is received at the switch S12, it is entering the switch S12) the sending switch (col.3, ll.53-67, S12) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) by invoking the policy (col.4, l.59 - col.5, l.11, (55), col.12, ll.45-63, instructions in NVS), at each switch  (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S11, S12, S21, S22) in the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11), to apply the function (col.3, ll.20-52, forwarding rules) of the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) to set (col.3, ll.20-52, In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.) an outport (col.3, ll.20-52, a network port communicably linked to the next-hop destination) of the second packet (col.3, ll.20-52, col.3, ll.53-67, a data packet that were received at the switch S12), wherein the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) begins with the sending switch (col.3, ll.53-67, S12) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) and ends with the receiving switch (col.3, ll.53-67, S11) of the pair of non-adjacent switches (col.3, ll.53-67, S11, S12), and
determining that the series of ports (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11) of the series of switches (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, S12 - S22 - S11 or S12 - S21 - S11) is connected (Figs.1&2, col.3, ll.12-19, col.3, ll.53-67, at least one port of the switch S12 coupled to at least one port of the switch S22, at least one port of the switch S22 coupled to at least one port of the switch S12, at least one port of the switch S22 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S22, for a series of switches of S12 - S22 - S11 are determined connected by link between S12 and S22 and link between S11 and S22, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S22 and S11 according to the first forwarding graph 150; at least one port of the switch S12 coupled to at least one port of the switch S21, at least one port of the switch S21 coupled to at least one port of the switch S12, at least one port of the switch S21 coupled to at least one port of the switch S11, and at least one port of the switch S11 coupled to at least one port of the switch S21, for a series of switches of S12 - S21 - S11 are determined connected by link between S12 and S21 and link between S11 and S21, by the packet received at the switch S12 being forwarded to the subnet-1 via switches S21 and S11 according to the first forwarding graph 150) via a series of links (Figs.1&2, link between S12 and S22 and link between S11 and S22, for a series of switches of S12 - S22 - S11; link between S12 and S21 and link between S11 and S21, for a series of switches of S12 - S21 - S11) of the plurality of links (Figs.1&2, link between S11 and S21, link between S11 and S22, link between S12 and S21, link between S12 and S22); and
	 in response to determining (Fig.1C, col.3, ll.53-67, If a data packet were received at the switch S12, then the packet could be forwarded to the subnet-1 via switches S22 and S11 or via switches S21 and S11.; S12 is determined to be reachable by a data packet received at S12 by receiving the data packet according to the first forwarding graph 150. Otherwise, the data packet cannot be received. S11 is determined to be reachable by the data packet through the data packet being forwarded to S11 according to the first forwarding graph 150. Otherwise, the data packet cannot be forwarded to S11) that the pair of non-adjacent switches (col.3, ll.53-67, S11, S12) is reachable by the second packet (col.3, ll.53-67, a data packet that were received at the switch S12), verifying (col.4, ll.1-4, Errors in forwarding tables can cause anomalies within the network 100. In some implementations, the forwarding graphs, such as the ones shown in FIG. 1C, can aid in identifying anomalies within the network 100.) a property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) of the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables).   
	Ye does not disclose the verifying of software comprises checking whether a collection of source code satisfies an assertion.
	However, Malton discloses verifying of software comprises checking whether a collection of source code satisfies an assertion ([0018] In some cases, C Bounded Model Checker (CBMC) can be used for software verification. CBMC is a software verification tool for C language. CBMC can verify array bounds (including buffer overflows), pointer safety, exceptions and user-specified assertions. [0093] At 616, a portion of the source code corresponding to the violated assertion is logged).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Ye’s verifying of software to comprise checking whether a collection of source code satisfies an assertion as taught by Malton, in order to perform software verification (Ye, col.4, l.59 - col.5, l.11, col.5, ll.37-54; Malton, [0018]) using CBMC (Malton, [0018]).

Regarding claim 10, Ye further discloses the property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) is whether the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) is loop-free (col.4, ll.10-33, In some instances, loops can be undesirably formed within the network 100 due to errors in the forwarding tables of one or more switches. In the example shown in FIG. 2A, loops can be formed within the network 100 when the forwarding table 112 for the switch S11 includes an erroneous forwarding rule… the switch S11 would undesirably forward packets destined for the subnet 192.168.0/24 to the switches S21 and S22, instead of forwarding those packets to the subnet 192.168.0/24. The forwarding tables of both switches S21 and S22 (as shown in FIG. 1B), in turn, instruct the switches to forward packets destined for the subnet 192.168.0/24 to the switch S11. Therefore, packets destined for the subnet 192.168.0/24 received by the switches S21 and S22 are sent back to the switch S11, which, in turn, again sends these packets to the switches S21 and S22. Thus, the packets destined for the subnet 192.168.0/24 are stuck in loops within the network 100—a first loop formed by switches S11 and S21, and a second loop formed by switches S11 and S22—and are never transmitted to their intended destination of the subnet-1 192.168.0/24. col.9, ll.35-51, In some implementations, the graphing modules 310a-310m can carry out loop detection for their respective directed forwarding graphs. A loop in a graph can be equivalent to at least one strongly connected component in the directed forwarding graph. For example, two vertices S11 and S21 can belong to a strongly connected component if there is a path from S11 to S21 and a path from S21 to S11 (as shown, for example, in FIG. 2A). If a loop is discovered, the graphing modules 310a-310m can conclude that an undesired network loop exists between switches S11 and S21. In some implementations, the graphing modules 310a-310m can employ Tarjan's algorithm (disclosed, for example, in Tarjan, R. E. (1972), “Depth-first search and linear graph algorithms”, Society for Industrial and Applied Mathematics (SIAM) Journal on Computing 1 (2): 146-160) for detecting strongly connected components within the directed forwarding graphs.; Hence the forwarding tables has a loop in Fig.2A but does not have a loop in Fig.1C.), and wherein the topology analyzer is further configured to determine that no node is visited more than once while searching the graph (col.9, ll.35-51, In some implementations, the graphing modules 310a-310m can carry out loop detection for their respective directed forwarding graphs. A loop in a graph can be equivalent to at least one strongly connected component in the directed forwarding graph. For example, two vertices S11 and S21 can belong to a strongly connected component if there is a path from S11 to S21 and a path from S21 to S11 (as shown, for example, in FIG. 2A).; Hence S11, S21, and S22 are determined to be visited more than once while searching the graph in Fig.2A, while no node is determined to be visited more than once while searching the graph in Fig.1C).  

Regarding claim 11, Ye further discloses the property (col.4, ll.1-4, whether there are errors in forwarding tables that cause anomalies) is whether the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.5, ll.37-54, forwarding tables) is black hole-free (col.4, ll.35-48, In some instances, black-holes can be undesirably formed within the network 100 also due to errors in the forwarding tables for one or more switches. In the example shown in FIG. 2B, black-holes can be formed within the network 100. Black-holes can refer to locations within the network 100 where packets are unintentionally discarded or dropped… As a result, when the switch S22 receives packets destined for the subnet 192.168.0/24, based on the lack of any entry for the subnet 192.168.0/24 in the forwarding table 118, the switch S22 may drop the received packets. Thus, packets destined to the subnet 192.168.0/24 received by the switch S22 may not be delivered to their intended destination. col.9, l.52 - col.10, l.3, In some implementations, the graphing modules 310a-310m can carry out black-hole detection for their respective directed forwarding graphs. A switch can be considered to be a black-hole for a subnet if the switch does not have a matching forwarding rule for the subnet in its forwarding table (as shown, for example, in FIG. 2B). In such cases, when the switch receives a packet destined for the subnet, the packet is dropped... In some implementations, the black-holes can be detected by determining those vertices of the directed forwarding graph that have a zero out-degree. If a zero-out degree is detected for a vertex, then the corresponding switch can be flagged as a black-hole for the subnet.; Hence the forwarding tables has a black-hole in Fig.2B but does not have a black-hole in Fig.1C), and wherein the topology analyzer is further configured to determine that the plurality of switches (Figs.1&2, S11, S12, S21, S22) each comprise a port that is set as the outport of the second packet by the function (col.4, ll.35-48, As a result, when the switch S22 receives packets destined for the subnet 192.168.0/24, based on the lack of any entry for the subnet 192.168.0/24 in the forwarding table 118, the switch S22 may drop the received packets. Thus, packets destined to the subnet 192.168.0/24 received by the switch S22 may not be delivered to their intended destination. col.9, l.52 - col.10, l.3, In some implementations, the graphing modules 310a-310m can carry out black-hole detection for their respective directed forwarding graphs. A switch can be considered to be a black-hole for a subnet if the switch does not have a matching forwarding rule for the subnet in its forwarding table (as shown, for example, in FIG. 2B). In such cases, when the switch receives a packet destined for the subnet, the packet is dropped... In some implementations, the black-holes can be detected by determining those vertices of the directed forwarding graph that have a zero out-degree. If a zero-out degree is detected for a vertex, then the corresponding switch can be flagged as a black-hole for the subnet.; Hence S22 does not comprise any port that is set as the outport of the packets destined for the subnet 192.168.0/24 in Fig.2B, while each of the switches in Fig.1C is determined to comprise a port that is set as the outport of packet).  

	Regarding claims 15, 17-18, and 20, Ye further discloses a non-transitory computer readable medium comprising instructions that, when executed by a computer processor, perform the method (col.12, ll.45-63, FIG. 7 shows a block diagram of an example computing system 710. In some implementations, the computing system 710 may be utilized in implementing the NVS 300 shown in FIG. 3. (57) In broad overview, the computing system 710 includes at least one processor 750 for performing actions in accordance with instructions and one or more memory devices 770 or 775 for storing instructions and data.) of claims 1, 3-4, and 6 (See the rejection of claims 1, 3-4, and 6 for details).

Regarding claim 21-23, Ye further discloses the SDN policy (Figs.1B&2, 112, 114, 116, 118, col.3, ll.20-52, col.5, ll.37-54, forwarding tables including one or more forwarding rules) is a combinator policy (col.3, ll.20-52, col.5, ll.37-54, col.10, ll.18-43, the forwarding rules in the upstream switches refers to the forwarding rules received by the route dumper) that refers to (col.10, ll.18-43, To simplify the directed forwarding graphs, the route dumper 302, upon receiving forwarding rules that include ingress ports, can logically split the switch from which the forwarding rule is received, into multiple logical switches. Each logical switch is given a new name and contains the rules depending on one ingress port. The forwarding rules with the same ingress port form the original switch can then be associated with the logical switch. Subsequently, the forwarding rules in the upstream switches are updated such that the NEXTHOPS, wherever appropriate, include the identity of the logical switch.) at least one other SDN policy (col.10, ll.18-43, forwarding rules received by the route dumper).

	Regarding claims 24-26, Ye further discloses the function (col.3, ll.20-52, forwarding rules) modifies (col.3, ll.20-52, Switches S11, S12, S21, and S22 can utilize forwarding tables for forwarding packets between their respective network ports. FIG. 1B shows example forwarding tables associated with the switches within the network 100 shown in FIG. 1A. For example first, second, third, and fourth forwarding tables 112, 114, 116, and 118 correspond to the switches S11, S12, S21, and S22, respectively. The forwarding tables can include one or more forwarding rules. In some implementations, the forwarding rules can include a network address or a range of network addresses and a corresponding next-hop destination. In some implementations, the forwarding tables, as stored on the switch, may include identification of a network port communicably linked to the next-hop destination. When a switch receives a data packet, the switch can compare the destination address in the header of the data packet to the network addresses in the one or more forwarding rules stored in its forwarding table. If a matching network address is found, the switch sends the received data packet to the destination corresponding to the matched network address.; Hence a state of the data packet received by the switch is modified to be sent to the destination corresponding to the matched network address) the state of the first packet (col.3, ll.20-52, the data packet received by the switch) based on (col.5, ll.55-62, As discussed above in relation to FIG. 1A-1C, the network 100 includes four switches S11, S12, S21, and S22. The route dumper 302 can request the forwarding tables from each of the four switches within the network 100. In response to the request, the route dumper 302 can receive forwarding tables 112-118 form the four switches, as shown in FIG. 5B.; Hence the forwarding rules in the forwarding tables are based on a state of the request packet received by the four switches) a state of a previous packet (col.5, ll.55-62, the request for the forwarding tables sent to the four switches) received by the first switch (col.3, ll.20-52, the switch receiving a data packet and the request for the forwarding tables).  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
3/12/2021